Citation Nr: 1041529	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  09-05 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to October 1991. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the RO in 
Cleveland, Ohio, which continued the noncompensable rating for 
the Veteran's bilateral hearing loss disability.  

In May 2010, the Veteran testified at a Board hearing before the 
undersigned.  A transcript of the hearing has been associated 
with the claims file. 


FINDING OF FACT

The Veteran's bilateral hearing loss disability is manifested by 
hearing impairment corresponding to auditory acuity level II in 
the right ear and level II in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.3, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice should generally be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

In order to satisfy the first notice element in an increased 
rating claim, VA must notify the Veteran that he needs to provide 
or request the Secretary to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability at issue.  Vazquez-Flores v. Shinseki, 2010 WL 4146124 
(Vet. App.); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270, 1280-81 (Fed. Cir. 2009).  Further, the Veteran must be 
notified that a disability rating will be determined by applying 
relevant diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  Id.  Finally, the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation.  Id.  

Here, prior to the initial rating decision in this matter, a 
February 2008 letter provided the Veteran with all notice 
required under the VCAA, including the general criteria for 
evaluating disabilities, examples of the types of evidence the 
Veteran could submit in support of his claim, and the Veteran's 
and VA's respective duties for obtaining such evidence.  The 
Board finds that the duty to notify has been satisfied.  

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file, as well as private treatment records submitted 
by the Veteran.  The Board notes that at the May 2010 Board 
hearing, the Veteran stated that his hearing aids were adjusted 
about thirty days earlier.  However, he suggested that the 
adjusting of his hearing aids was a standard procedure for 
ensuring an appropriate level of amplification for new hearing 
aid wearers, and thus such adjustment did not indicate a change 
in his hearing ability.  At the May 2010 hearing, the Veteran 
also identified a February 2010 VA audiogram which is not of 
record.  However, the Veteran did not state that the February 
2010 audiogram showed a worsening of his hearing loss.  The fact 
that the Veteran receives periodic monitoring of his hearing by 
VA does not warrant a remand to obtain additional treatment 
records associated with such monitoring absent an indication that 
there has been a change in the Veteran's hearing ability.  As 
there is no indication that any additional VA treatment records 
would provide new information regarding the Veteran's hearing 
ability which is not already in the claims file, the Board is 
unwilling to remand this claim to obtain them.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The Veteran has not identified any other outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
present claim.  The Board concludes that the duty to assist has 
been satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf.

The duty to assist also includes, when appropriate, conducting a 
thorough and contemporaneous examination of the veteran.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a new VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

Here, the RO provided the Veteran with an appropriate VA 
examination in March 2008.  In this regard, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the March 2008 VA examination is adequate 
for rating purposes.  The audiologist conducted a puretone 
audiometry test and a controlled speech discrimination test, as 
required by VA law for evaluating hearing impairment.  See 
38 C.F.R. § 4.85 (2010).  He also reviewed the Veteran's claims 
file and medical records contained therein.  Thus, the Board 
finds that the VA examination describes the Veteran's disability 
in sufficient detail for the Board's decision to be fully 
informed.  Ardison v. Brown 6 Vet. App. 405, 407 (1994) (quoting 
Green v. Derwinski, 1 Vet. App. at 124)).  The Board notes that 
the VA examiner did not describe the functional effects of the 
Veteran's bilateral hearing loss disability.  However, the 
Veteran bears the burden of demonstrating any prejudice caused by 
such a deficiency.  See Martinak v. Nicholson, 21 Vet. App. 447, 
454 (2007).  In this case, the Veteran had an opportunity to 
discuss the functional effects of his hearing loss at the May 
2010 Board hearing and also provided a February 2009 statement 
regarding the effects of his hearing loss.  Thus, although the VA 
examiner did not discuss the functional effects of the Veteran's 
hearing loss, this deficiency did not affect the "essential 
fairness" of the adjudication and the Veteran has had a 
meaningful opportunity to participate effectively in the 
processing of his claim by submitting such evidence elsewhere.  
See Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  As such, 
the Board finds that no prejudice has been demonstrated and that 
the examination is adequate upon which to base a decision.

There is no evidence indicating that there has been a material 
change in the severity of the Veteran's hearing loss disability 
since he was last examined in March 2008.  38 C.F.R. § 3.327(a).  
In this regard, VA treatment records show that the Veteran was 
fitted for new hearing aids between May 2009 and October 2009 but 
do not suggest that the Veteran's hearing loss had increased in 
severity.  Moreover, although the Veteran stated at the May 2010 
Board hearing that his hearing aids had been adjusted only thirty 
days before, he suggested that this was a standard procedure for 
new wearers and did not indicate increased hearing loss.  The 
Veteran has not stated that his hearing loss has worsened since 
he was last examined in March 2008.  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

II. Increased Rating

The Veteran contends that he is entitled to a compensable rating 
for his bilateral hearing loss disability.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  However, the evaluation of the same disability under 
various diagnoses, known as pyramiding, is to be avoided.  38 
C.F.R. § 4.14 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating service-connected hearing loss, disability ratings 
are derived from a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are performed.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Hearing loss disability evaluations range 
from noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, measured 
by puretone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85.  The 
rating schedule establishes eleven auditory acuity levels 
designated from Level I, for essentially normal hearing acuity, 
through Level XI for profound deafness.  See id.  VA audiometric 
examinations are generally conducted using a controlled speech 
discrimination test together with the results of a puretone 
audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used 
to determine the numeric designation of hearing impairment based 
on the puretone threshold average from the speech audiometry test 
and the results of the speech discrimination test.  The vertical 
lines in Table VI represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  See id.  The horizontal columns in Table VI represent nine 
categories of decibel loss based on the puretone audiometry test.  
See id.  The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row corresponding to the percentage of discrimination 
and the horizontal column corresponding to the puretone decibel 
loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. 
§ 4.85 by intersecting the vertical column corresponding to the 
numeric designation for the ear having the better hearing acuity 
(as determined by Table VI) and the horizontal row corresponding 
to the numeric designation level for the ear having the poorer 
hearing acuity (as determined by Table VI).  For example, if the 
better ear has a numeric designation Level of "V" and the poorer 
ear has a numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See id.

The Board now turns to a discussion of the relevant evidence of 
record.  A December 2007 private audiological examination 
reflects an audiogram in graphical form.  Because the graph does 
not give exact numbers for the Veteran's puretone threshold 
levels but only reflects markings denoting the location of each 
level in a range of puretone thresholds (for example, between 50 
and 60 decibels), this audiogram is not sufficient for rating 
purposes as the rating criteria are based on specific numbers.  
See id. 

The March 2008 VA examination report reflects an audiogram 
showing puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
40
40
45
LEFT
40
45
45
50

The right ear had a puretone average of 42 dB and the Veteran's 
left ear had a puretone threshold of 45 dB.  A speech 
discrimination test revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear.  Using 
Table VI in 38 C.F.R. § 4.85, the puretone average and speech 
recognition score are combined to give each ear a numeric 
designation for use on Table VII to determine the correct 
disability level.  The right ear had a puretone average of 42 dB 
and a speech recognition score of 88 percent.  Thus, it received 
a designation of II.  See id.  The left ear had a puretone 
average of 45dB and a speech recognition score of 84 percent.  
Therefore, it also received a designation of II.  The point where 
designations II and II intersect on Table VII yields a percentage 
evaluation of zero, resulting in a noncompensable disability 
rating. 

VA treatment records dated between May 2009 and October 2009 show 
that the Veteran was fitted for new hearing aids and wanted them 
turned up as loud as possible.  However, there is no indication 
in these records that his hearing ability had changed since 2008.  
Because these records do not reflect the results of a puretone 
audiometry test or speech recognition test, they do not provide 
sufficient information to evaluate the Veteran's hearing loss in 
terms of the rating criteria.  

The regulations also have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 because the speech 
discrimination test may not reflect the severity of communicative 
functioning that these veterans experience.  See 64 Fed. Reg. 
25203 (May 11, 1999).  38 C.F.R. § 4.86(a) (2010) provides that 
if puretone thresholds in each of the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation will be based either on Table VI or Table VIa in 
38 C.F.R. § 4.85, whichever results in a higher evaluation.  This 
provision corrects for the fact that with a 55-decibel threshold 
level (the level at which speech becomes essentially inaudible) 
the high level of amplification needed to attempt to conduct a 
speech discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. 
§ 4.86(b) provides that when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 2000 
Hertz, the Roman numeral designation for hearing impairment will 
be chosen from either Table VI or Table VIa, in 38 C.F.R. § 4.85, 
whichever results in the higher numeral, and that numeral will 
then be elevated to the next higher Roman numeral.  This 
provision accounts for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, as a 
speech discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  See id.  
Here, neither of the two above-mentioned provisions is satisfied 
by the audiometric results from the March 2008 VA examination.

The Board has considered the Veteran's statements expressed in an 
attachment to his February 2009 VA Form 9 and at the May 2010 
Board hearing regarding the functional effects of his hearing 
loss.  In this regard, the Veteran has stated that he must move 
closer to the person who is speaking in order to hear him or her, 
and that his hearing loss has prevented him from performing 
competitively at work and receiving promotions.  The Board 
sympathizes with the Veteran.  However, the Board is bound by the 
law, and this decision is dictated by the relevant statutes and 
regulations.  See 38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The results of the Veteran's audiological 
examination show that he is not entitled to a higher rating based 
on the schedular criteria.

The Board has also considered whether the Veteran's claim should 
be referred for an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Generally, the degrees of disability specified in the VA Schedule 
for Rating Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are found 
to be inadequate.  See 38 C.F.R. § 3.321(b).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability with 
the established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

In determining whether to refer the case for an extraschedular 
rating, VA considers such factors as whether the disability at 
issue causes marked interference with employment, or has in the 
past or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

At the May 2010 Board hearing, the Veteran stated that he works 
as a maintenance custodian and that his hearing loss disability 
has made it difficult to advance into other mechanical fields.  
However, the Veteran was vague as to how his hearing loss 
disability actually affected his work performance.  He did state 
that in order to receive a promotion he would have to attend 
classroom training and that he would have difficulty hearing the 
teacher.  However, the Veteran did not state that he actually 
attempted to complete this training and was unable to do so as a 
result of his hearing loss.  In this regard, the Board notes that 
the fact that the Veteran's hearing loss disability might limit 
his ability to work in certain capacities is contemplated by the 
rating criteria, which is designed to compensate for the average 
impairment of earning capacity due to a particular disability.  
See VAOPGCPREC 6-96.  Here, the Veteran has not shown that his 
hearing loss has actually interfered with his employment.  He has 
simply stated that it might prevent him from receiving certain 
promotions, although even in this respect he has not shown that 
he has actually lost any promotion opportunities due to his 
hearing loss.  That that circumstances specific to a particular 
veteran may cause the effects of a service-connected disability 
to be more profound in that veteran's case does not ordinarily 
provide a basis for extraschedular consideration.  See id.  
Rather, the impairment must be one that is so unusual as to be 
unanticipated by the rating criteria.  See id.  

The Board finds that referral for extraschedular consideration is 
not warranted.  The Veteran's reported symptoms are those 
contemplated by the rating criteria.  There are no symptoms left 
uncompensated or unaccounted for by the assignment of a schedular 
rating.  Further, the Veteran has not submitted evidence 
indicating that his hearing loss disability presents "such an 
exceptional or unusual disability picture . . . as to render 
impractical the application of the regular schedular standards."  
38 C.F.R. § 3.321(b).  See VAOPGCPREC 6-96.  The evidence does 
not show marked interference with employment as defined for the 
purpose of extraschedular consideration, and does not show 
frequent periods of hospitalization or other unusual 
circumstances sufficient to warrant extraschedular consideration.  
Consequently, the Board finds that the available schedular 
evaluations are adequate to rate this disability, and therefore 
referral for extraschedular consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to a 
compensable rating for a bilateral hearing loss disability must 
be denied.  See 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 
55. 




ORDER

Entitlement to a compensable rating for a bilateral hearing loss 
disability is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


